DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 12-17, 19, and 23-25 are pending in this application.  Claims 10, 11, 18, and 20-22 have been cancelled.  Claim 23-25 have been added.  Claims 1-9, 12-17, 19, and 23-25  are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-17, 19, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/308507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims fully encompass that of Application No. 16/308507.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12-17, 19, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/308511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims fully encompass that of Application No. 16/308511.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over DeKort (WO 2015/156662) and Takayuki et al (JP 2013 176357) in view of Schmitt et al (EP 1839492) and Hegenbart for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth.. 
As to claims 1-9, 12-17, 19, and 23-25, DeKort (WO 2015/15662) discloses heat-treated liquid compositions having a protein content of 8 - 25 g per 100 ml. The composition is stabilized using micellar casein. The composition may comprise whey up to 30 wt% of the composition (see entire document, especially claims and p. 10, lines 1 -7). DeKort discloses sodium or potassium caseinate (page 9, lines 25-31).
Takayuki et al (JP 2013 176357) (translation) disclose liquid nutritional compositions having a high protein content (8-15 g/100 ml) and their preparation.  The product comprises 85-95% micellar casein and 5-15% whey protein (see entire document). 
	The claims appear to differ as to the use of whey protein micelles and the specific viscosity.
Schmitt et al (EP 1839492) disclose the production of whey protein micelles and their use in food applications. The whey protein micelles are said to be suitable micellar casein replacers and can be used in liquid and solid foods (see entire document, especially par. 68 - 70). Example 9, discloses a heat sterilized (HTST pasteurized) ice cream preproduct comprising 20% casein and 80% whey proteins. The ice cream base mix comprises 8% proteins.  Schmitt et al disclose that whey and casein proteins are sources for cysteine (paragraph [0039]).
Hegenbart discloses conventional viscosity control (see entire document).
As to claims 1-9, 12-17, 19, and 23-25, it would have been obvious to a person of ordinary skill in the art to use micellar whey protein as taught by Schmitt et al (EP 1839492) in that of DeKort (WO 2015/156662) and Takayuki et al (JP 2013 176357).  The compositions of both DeKort (WO 2015/156662) and Takayuki et al (JP 2013 176357) are high protein containing compositions comprising micellar casein as stabilizer. The compositions also comprise whey proteins at certain amounts. Since it is known that micellar whey protein has the same functionality as micellar casein (Schmitt et al), it is considered to be obvious to one of skill in the art to replace some or part of the micellar casein used in either of DeKort and Takayuki et al by micellar whey protein or to use additional micellar whey protein in order to increase the stability of the product. 
The percent cysteine would be obvious as the same components are used and both whey and casein are cysteine sources.
It is noted that Applicant claims a range of monovalent metal ions/g that includes 0.
As to the limitation of spoonability, a person of ordinary skill in the art would know how to increase slightly the viscosity with means known in the art and to obtain a product having a medium viscosity which can be spoonable and being in the viscosity range of the claimed composition.  The selection and manipulation of viscosity is a matter of choice and well-within the skill of the art.

Claims 1-9, 12-17, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Bovetto et al (US 20090136643).
Bovetto et al disclose a whey protein enriched low-fat ice cream, of which the materials are: whey protein isolate (WPL ProlactaS0® from Lactalis, Rétiers, France} with a protein content of 90%, skim milk powder with 35% protein content, sucrose, maltodextrins DE39, anhydrous milk fat, emulsifier, method using powdered whey protein micelles: using a double-jacketed 80 L tank, the whey protein micelle powder was dispersed at 50°C in de-ionized water under gentle stirring in order to avoid foam formation. After 15 minutes of dispersion, the additional ingredients were sequentially added to the whey protein micelles emulsifier/stabilizers and anhydrous milk fat). The final amount of mix was 50 kg with total solids content of 37.5% and a fat content of 5 wt%. After 30 minutes of hydration, the mix was two-step homogenized (80/20 bars) and pasteurized (86°C /30s) before ageing during overnight. The day after, the ice-cream mix was frozen at an overrun of 100% using a Hoyer MFSO apparatus and hardened at -40°C. before storage at -20°C. The final ice cream contained 12.8 wt% proteins (13% caseins, 87% whey proteins) and 5 wt% fat on the ice cream mmx basis (see entire document, the description, Example 3).
The claims differ as to the claimed viscosity.
The technical problem actually solved by the invention is to prepare a heat sterilized spoonable composition.
It would have been obvious to a person of ordinary skill in the art to prepare a spoonable liquid or semi-liquid nutritional composition using Bovetto et al.  The selection of desired viscosity is conventional and can be determined by conventional experimentation according to specific desire/preference.
It is noted that Applicant claims a range of monovalent metal ions/g that includes 0.
All the claim limitations have been considered.  Applicant is using known components for their art-recognized function to obtain expected results.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.
Applicant argues that DeKort (WO 2015/156662), Takayuki et al (JP 2013 176357), Schmitt et al (EP 1839492) and Hegenbart do not teach the claimed viscosity.
Hegenbart discloses conventional viscosity control.  It is well-known to one of skill in the art that a viscosity of between 700 and 4000mPa.s at 20°C inherently encompasses a spoonable product.  In the absence of a showing to the contrary, a person of ordinary skill in the art would know how to increase slightly the viscosity with means known in the art, and to obtain a product having a medium viscosity which can be spoonable and be in the viscosity range of the claimed composition.  It is repeated that the selection and manipulation of viscosity is a matter of choice and well-within the skill of the art.  For example, it is well-known in the art that food products are available in both liquid and spoonable forms.  For example, both salad dressings and yogurt products are readily available at different viscosities.  
The prior art teaches the claimed components.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain expected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
July 22, 2022